Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                            Allowable Subject Matter
Claims 1, 3-8 and 10-15 (renumbered as 1-13) are allowed.
The following is an examiner’s statement of reasons for allowance: The Applicant has amended independent claims 1, 8 and 15 to incorporate subject matter that was indicated as allowable in the previous office action, specifically none of the prior art of record discloses in combination with the other limitations of the claims 1, 8 and 15 “generating a second histogram filter corresponding to a current point cloud projected image of a second resolution based on a result of matching the current point cloud projected image of the  second resolution with a map of the second resolution and the at least two first response areas, the first resolution being less than the second resolution by: mapping the determined at least two first response areas to a pre-established second histogram filter to determine a second response area in the pre-established second histogram filter: and determining a probability value of an element corresponding to the second response area in the pre- established second histogram filter based on the result of matching the current point cloud  projected image of the second resolution with the map of the second resolution, to generate the second histogram filter corresponding to the current point cloud projected image of the second resolution”. 
                           Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISHRAT I SHERALI whose telephone number is (571)272-7398. The examiner can normally be reached Monday-Friday 8:00AM -5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on 571-272-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ISHRAT I. SHERALI
Examiner
Art Unit 2667



/ISHRAT I SHERALI/           Primary Examiner, Art Unit 2667                                                                                                                                                                                             
            June 23, 2022